Citation Nr: 1520359	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  10-41 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for hypertension. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from November 1960 to November 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The case was remanded by the Board for additional development in January 2014.  An additional issue then before the Board, entitlement to service connection for a right foot disorder, was granted pursuant to development requested in the Board's remand by an August 2014 rating decision.  As such is a full grant of the benefit sought on appeal, this issue is no longer before the Board.  

In March 2013, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record on appeal.

This appeal was processed using the Virtual VA and Virtual Benefits Management System (VBMS) paperless claims processing systems.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is necessary in order to ensure that there is a complete record upon which to decide the Veteran's claim for service connection for  hypertension so that he is afforded every possible consideration.  38 U.S.C.A. 
§ 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).   

While the development requested by the January 2014 remand with respect to the claim for service connection for hypertension was substantially accomplished, in an April 2015 brief, the Veteran's representative requested consideration of the possibility that the Veteran's hypertension is etiologically related to his presumed exposure to herbicides during his service in the Republic of Vietnam, which has been confirmed by official service department documents.  In particular, the Veteran's representative noted the Institute of Medicine (IOM) of the National Academies publication "Veterans and Agent Orange:  Update 2006" in which the IOM reported findings of limited or suggestive evidence indicating that exposure to herbicides is associated with an increased chance of developing hypertension.  

In light of the argument above, the Board concludes that an opinion addressing the 2006 IOM study referenced by the Vetean's representative is necessary to fulfill the duty to assist the Veteran.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for an opinion from an appropriate VA clinician addressing the matter of whether the Veteran's hypertension is etiologically related to his presumed in-service exposure to herbicides.  The record, to include a copy of this Remand, should be forwarded for review by the clinician.  Based on review of the evidence contained therein, and the IOM study referenced herein and by the Vetean's representative, the clinician should offer an opinion as to whether it is at least as likely as not that the Veteran's hypertension is etiologically related to his presumed in-service exposure to herbicides.  A rationale for the opinion offered should be provided.

2.  After completing the above, and any other development as may be indicated, the AOJ is to readjudicate the claim on appeal based on the entirety of the evidence of record, to include the aforementioned IOM study.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




